Citation Nr: 1105378	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-31 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1. Whether new and material evidence has been submitted to reopen 
a claim for entitlement to service connection for a back 
disability, to include early degenerative changes involving L1-L2 
and L5-S1 discs.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1980 to November 
1981.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the October 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

The Board recognizes that the RO characterized the Veteran's back 
disability appeal as entitlement to service connection for early 
degenerative changes involving L1-L2 and L5-S1 discs.  However, a 
review of the record reflects that the Veteran has been diagnosed 
with another back disability in his VA outpatient treatment 
records.  The Board observes that VA has an obligation to 
liberally construe the pleadings of a claimant to discern all 
issues raised in the record.  See Robinson v. Shinseki, 557 F.3d 
1355 (Fed. Cir. 2009).  Thus, in light of the Veteran's 
assertions, the Board will consider whether service connection is 
warranted for any current back disabilities.  For this reason, 
the Board finds that the Veteran's back claim is more 
appropriately framed as the broader issue indicated on the title 
page of this decision, rather than as a specific condition.

At the outset, the Board notes that, in its October 2008 
decision, the RO adjudicated the Veteran's back disability claim 
on the merits, rather than first determining whether new and 
material evidence had been submitted with which to reopen the 
claim.  In this regard, the Board notes that the Veteran's claim 
for service connection for a back injury was previously denied by 
a final RO decision in February 1982.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).  The Board also notes 
that, regardless of the RO's actions regarding reopening the 
Veteran's claim, the Board must independently address the issue 
of reopening a previously denied claim.  That is, whether a 
previously denied claim should be reopened is a jurisdictional 
matter that must be addressed before the Board may consider the 
underlying claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001) (the Board does not have jurisdiction to review 
the claim on a de novo basis in the absence of a finding that new 
and material evidence has been submitted).   

The issue of entitlement to service connection for a back 
disability addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim was previously denied in a February 1982 
RO rating decision.  The Veteran was notified of that decision, 
but did not file a notice of disagreement.

2.  The evidence associated with the claims file subsequent to 
the February 1982 rating decision relates to an unestablished 
fact necessary to substantiate the claim for service connection 
for a back disability and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1. The February 1982 rating decision that denied the Veteran's 
claim is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2010).  

2. Evidence received since the final February 1982 determination 
wherein the RO denied the Veteran's claim of entitlement to 
service connection for a back disability, is new and material, 
and the Veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 
2009); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

In light of the favorable disposition, a discussion as to whether 
VA's duties to notify and assist the appellant have been 
satisfied is not required.  The Board finds that no further 
notification or assistance is necessary, and deciding the appeal 
at this time is not prejudicial to the Veteran.

II.	New and Material Evidence

The Veteran seeks service connection for a back disability.  The 
RO originally denied the Veteran's claim of entitlement to 
service connection for a back disability in a decision dated 
February 1982.  The Veteran did not appeal the decision and as 
such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a jurisdictional 
prerequisite to the Board's review of such an attempt to reopen a 
claim.  Absent the submission of evidence that is sufficient to 
reopen the claim, the Board's analysis must cease.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  The Board may not then proceed to review the issue 
of whether the duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will therefore 
undertake a de novo review of the new and material evidence 
issue.

As general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), 
new evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since the 
most recent final denial of the claim on any basis.  Evans v. 
Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  Furthermore, "material evidence" could be 
"some new evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  Hodge v. West, 
155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that 
new and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim on 
the basis of all of the evidence of record.

The Veteran's claim was initially denied in a February 1982 
rating decision after the RO determined that the evidence of  
record was insufficient for rating purposes.  Additionally, the 
RO noted that the Veteran did not appear to the scheduled VA 
examination.  The Veteran did not file a timely appeal of that 
decision, and it became final.  

At the time of the February 1982 decision that denied the service 
connection claim for a back disability, the evidence of record 
consisted of the Veteran's service treatment records.  
Subsequently, VA outpatient treatment records, personal 
statements by the Veteran, and a VA examination report have been 
associated with the claims file. 

The claim was denied in February 1982 as there was no evidence of 
record, to include a diagnosis or etiology of any back 
disability.  The evidence submitted subsequent to the February 
1982 decision is new, in that it was not previously of record and 
is also material.  Presumed credible, the additional evidence 
received since the February 1982 decision suggests that the 
Veteran has a current back disability, and that his current 
disability is related to an in-service car accident.  Kent v. 
Nicholson, 20 Vet.App. 1, 10 (2006)(finding that "the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior claim 
was denied").

Therefore, the evidence submitted since the final February 1982 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that the 
claim for service connection for a back disability is reopened.


ORDER

New and material evidence having been submitted, the claim of 
service connection for a back disability, is reopened. To this 
extent and to this extent only, the appeal is granted.


REMAND

The claim for service connection for a back disability was 
reopened above.  A review of the record discloses that further 
development is necessary prior to the adjudication of the 
Veteran's claim for service connection for a back disability.

The Veteran applied to reopen his claim of service connection for 
a back disability in May 2008.  The Veteran contends that his 
back disability began during his military service.  Specifically, 
the Veteran stated that he has had back pain since he was in a 
car accident that occurred in service.    

The Veteran's service treatment records show that he was admitted 
to the hospital in October 1981 due to injuries sustained in an 
automobile accident.  The records show that the Veteran returned 
to the hospital the next day due to back pain.  The doctor noted 
that x-rays of the Veteran's thoracic spine and lumbar spine were 
normal.  Subsequently, the Veteran reported for a follow-up 
appointment for his back pain.  The doctor noted that the Veteran 
had a back strain, and that it was slowly improving.  
Additionally, the doctor reported that the Veteran was able to 
slowly bend at all ranges of motion.

The Veteran's VA outpatient medical records document complaints 
of back pain.  In an October 1987 report, the Veteran reported 
low back pain due to the 1981 motor vehicle accident.  
Additionally, the Veteran reported that during his last 
employment, he strained his lower back carrying a bucket of tar 
for roofing.  Furthermore, the Veteran's VA doctors related his 
back pain to radiculopathy.

While the Veteran was afforded a VA examination in September 2008 
that included an etiological opinion, that opinion was 
incomplete.  38 C.F.R. § 4.20 (2010).  The VA examiner diagnosed 
the Veteran with mild degenerative disk disease.  The examiner 
concluded that given the Veteran's age, weight, and multiple 
factors that go into mild degenerative disk disease, and noted 
that to say the Veteran's current lumbar spine condition was a 
result of his motor vehicle accident or injury during active duty 
would resort to mere medical speculation.  This is not an 
adequate examination because the examiner did not give a clear 
opinion as to whether it is at least as likely as not that the 
Veteran's back disability had its onset during active service or 
is related to any in-service disease, event, or injury.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA 
undertakes the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided); Robinson v. 
Shinseki, 557 F.3d 1355 (2009); Combee v. Brown, 34 F.3d 1039 
(1994).  Additionally, the Veteran reported to the examiner that 
his back pain had been going on for approximately 20 years.  
However, the examiner failed to discuss the Veteran's lay 
evidence of continuity of symptomatology when offering his 
opinion as to etiology.  See Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that an examination must consider lay evidence of 
in-service incurrence or continuity of symptomatology since 
service).  Therefore, since the Veteran is competent to testify 
to chronicity of symptomatology, this matter should be considered 
by the examiner in the discussion.  

Without further clarification, the Board is without medical 
expertise to determine if any back disability is related to 
service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. 
Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  As it remains unclear to the Board what back 
disability or disabilities the Veteran currently has, and the 
etiology of any such disability with respect to his service, a 
new VA examination and opinion is warranted.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Additionally, the Board notes 
that, to ensure a thorough examination and evaluation, the 
Veteran's condition must be viewed in relation to their history.  
38 C.F.R. § 4.1 (2010).  Therefore, on remand, the Veteran should 
be afforded a VA examination that includes a review of the claims 
folder. 

Accordingly, the case is REMANDED to the AMC for the following 
action:

1)	The AMC should schedule the Veteran for an 
appropriate examination to determine the 
nature and etiology of any current back 
disability, to include degenerative disc 
disease and radiculopathy.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies should be performed, and 
all findings should be reported in detail. 

The examiner should provide an opinion as to 
whether it is at least as likely as not that 
any current back disability had its onset 
during active service or is related to any 
in-service disease, event, or injury, to 
include the 1981 motor vehicle accident.  
Additionally, the examiner should consider 
the Veteran's service treatment records, the 
September 2008 VA examination, 1987 VA 
medical report, VA outpatient treatment 
records, and any other relevant information.  
Furthermore, the examiner should also 
discuss the Veteran's lay statements 
regarding chronicity of symptomatology when 
discussing the offered opinion.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

2)	 Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claim, 
considering all applicable laws and 
regulations.  If the claim is denied, the 
AMC should provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate period 
of time for response.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


